Exhibit 15 November 4, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Filing on the September 30, 2011 Form 10-Q for TrustCo Bank Corp NY Commissioners: We are aware that our report dated November 4, 2011, on our reviews of the interim financial information of TrustCo Bank Corp NY for the three and nine month periods ended September 30, 2011 and 2010, included in the Company's quarterly report on Form 10-Q for the quarter ended September 30, 2011, is incorporated by reference in its Registration Statements, Form S-8 (No. 33-60409), Form S-8 (No. 333-78811), Form S-8 (No. 333-115689), Form S-8 (No. 333-115674), Form S-8 (No. 333-175868), Form S-8 (No. 333-175867) Form S-3 (No. 333-174331), Form S-3 (No. 333-172568), Form S-3 (No. 333-171339)and Form S-3 (No. 333-146926). Yours very truly, /s/ Crowe Horwath LLP Crowe Horwath LLP
